 

 Exhibit 10.3

 

Execution version

 

GUARANTY

 

THIS GUARANTY, (this “Guaranty”) dated as of June 26, 2015, is made and given by
each of the guarantors signatory hereto and any other Person that becomes a
party hereto after the date hereof (each, a “Guarantor” and collectively the
“Guarantors”), in favor of NEVADA STATE BANK, a Nevada state banking corporation
(the “Lender”).

 

RECITALS

 

A.           Gaming Partners International Corporation, a Nevada corporation
(the “Borrower”) and the Lender have entered into a Credit Agreement dated as of
the date hereof (as amended, supplemented, extended, restated or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”)
pursuant to which the Lender has agreed, among other things, to extend to the
Borrower certain credit accommodations.

 

B.           It is a condition precedent to the obligation of the Lender to
extend credit accommodations pursuant to the terms of the Credit Agreement that
the Guarantors execute and deliver this Guaranty.

 

C.           The Guarantors expect to derive benefits from the extension of
credit accommodations to the Borrower by the Lender and find it advantageous,
desirable and in their best interests to execute and deliver this Guaranty to
the Lender.

 

NOW, THEREFORE, in consideration of the credit accommodations to be extended to
the Borrower by the Lender and for other good and valuable consideration, the
Guarantors hereby covenant and agree with the Lender as follows:

 

Section 1.            Defined Terms. Unless otherwise defined herein, all
capitalized terms used in this Guaranty shall have the meaning given to such
term in the Credit Agreement. As used in this Guaranty, the following terms
shall have the meaning indicated:

 

“Borrower” shall have the meaning indicated in Recital A.

 

“Credit Agreement” shall have the meaning indicated in Recital A.

 

“Guarantor” and “Guarantors” shall have the meaning indicated in the opening
paragraph hereof.

 

“Guaranty” shall have the meaning indicated in the opening paragraph hereof.

 

“Lender” shall have the meaning indicated in the opening paragraph hereof.

 

“Obligations” shall mean all “Obligations” as defined in the Credit Agreement
including all indebtedness, liabilities and obligations of the Borrower to the
Lender of every kind, nature or description under the Credit Agreement,
including the Borrower’s obligation on any promissory note or notes under the
Credit Agreement and any note or notes hereafter issued in substitution or
replacement thereof and under the Loan Documents in all of the foregoing cases
whether due or to become due, and whether now existing or hereafter arising or
incurred; provided that the Obligations shall exclude all Excluded Swap
Obligations.

 

 

 

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 2.           The Guaranty.

 

2(a)      Subject at all times to the following subsection 2(b), each Guarantor,
jointly and severally, hereby absolutely and unconditionally guarantees to the
Lender, the payment when due (whether at a stated maturity or earlier by reason
of acceleration or otherwise) and performance of the Obligations.

 

2(b)      As used in this subsection: (i) “Applicable Insolvency Laws” means the
laws of any Governmental Authority relating to bankruptcy, reorganization,
arrangement, adjustment of debts, relief of debtors, dissolution, insolvency,
fraudulent transfers or conveyances or other similar laws (including, without
limitation, 11 U.S.C. § 547, § 548 § 550 and other “avoidance” provisions of
Title 11 of the United States Code) as applicable in any proceeding in which the
validity and/or enforceability of this Guaranty or any Specified Lien is in
issue; and (ii) “Specified Lien” means any security interest, mortgage, lien or
encumbrance securing this Guaranty, in whole or in part. Notwithstanding any
other provision of this Guaranty, if, in any proceeding, a court of competent
jurisdiction determines that this Guaranty or any Specified Lien would, but for
the operation of this Section, as to any Guarantor, be subject to avoidance
and/or recovery or be unenforceable by reason of Applicable Insolvency Laws,
this Guaranty and each such Specified Lien shall, as to such Guarantor, be valid
and enforceable only to the maximum extent that would not cause this Guaranty or
such Specified Lien to be subject to avoidance, recovery or unenforceability. To
the extent that any payment to, or realization by, the Lender on the guaranteed
Obligations exceeds the limitations of this Section or is otherwise subject to
avoidance and recovery in any such proceeding, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Guaranty as limited shall in all
events remain in full force and effect and be fully enforceable against the
relevant Guarantor. This Section is intended solely to reserve the rights of the
Lender hereunder against each Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and no Guarantor, the Borrower nor any
other guarantor of the Obligations nor any Person shall have any right, claim or
defense under this Section that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.

 

2

 

 

Section 3.           Continuing Guaranty. This Guaranty is an absolute,
unconditional and continuing guaranty of payment and performance of the
Obligations (other than inchoate indemnity obligations), and none of the
obligations of any Guarantor hereunder shall be released, in whole or in part,
by any action or thing that might, but for this provision of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, other than
irrevocable payment and performance in full of the Obligations. No notice of the
Obligations to which this Guaranty may apply, or of any renewal or extension
thereof, need be given to any Guarantor and none of the foregoing acts shall
release any Guarantor from liability hereunder. Each Guarantor hereby expressly
waives: (a) demand of payment, presentment, protest, notice of dishonor,
nonpayment or nonperformance on any and all forms of the Obligations; (b) notice
of acceptance of this Guaranty and notice of any liability to which it may
apply; (c) all other notices and demands of any kind and description relating to
the Obligations now or hereafter provided for by any agreement, statute, law,
rule or regulation; and (d) any and all defenses of the Borrower pertaining to
the Obligations except for the defense of discharge by payment. No Guarantor
shall be exonerated with respect to such Guarantor’s liabilities under this
Guaranty by any act or thing except irrevocable payment and performance of the
Obligations, it being the purpose and intent of this Guaranty that the
Obligations constitute the direct and primary obligations of each Guarantor and
that the covenants, agreements and all obligations of each Guarantor hereunder
be absolute, unconditional and irrevocable. Each Guarantor shall be and shall
remain liable for any deficiency remaining after foreclosure of any mortgage,
deed of trust or security agreement securing all or any part of the Obligations,
whether or not the liability of the Borrower or any other Person for such
deficiency is discharged pursuant to statute, judicial decision or otherwise.
The acceptance of this Guaranty by the Lender is not intended, and does not,
release any liability previously existing of any guarantor or surety of any
indebtedness of the Borrower to the Lender.

 

Section 4.           Other Transactions. The Lender is expressly authorized
without notice to or the consent of any Guarantor (a) to exchange, surrender or
release with or without consideration any or all collateral and security which
may at any time be placed with it by the Borrower or by any other Person, or to
forward or deliver any or all such collateral and security directly to the
Borrower for collection and remittance or for credit, or to collect the same in
any other manner without notice to any Guarantor and (b) to amend, modify,
extend or supplement any Loan Document or any part thereof and any other
agreement with respect to the Obligations, waive compliance by the Borrower or
any other Person with the respective terms thereof and settle or compromise any
of the Obligations without notice to any Guarantor and without in any manner
affecting the absolute liabilities of any Guarantor hereunder. No invalidity,
irregularity or unenforceability of all or any part of the Obligations or of any
security therefor or other recourse with respect thereto shall affect, impair or
be a defense to this Guaranty. The liabilities of each Guarantor hereunder shall
not be affected or impaired by any failure, delay, neglect or omission on the
part of the Lender to realize upon any of the Obligations, or upon any
collateral or security for any or all of the Obligations, nor by the taking by
the Lender of (or the failure to take) any other guaranty or guaranties to
secure the Obligations, nor by the taking by the Lender of (or the failure to
take or the failure to perfect its security interest in or other lien on)
collateral or security of any kind. No act or omission of the Lender, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, any Guarantor shall affect or impair the obligations
of the Guarantors hereunder. Each Guarantor acknowledges that this Guaranty is
in effect and binding without reference to whether this Guaranty is signed by
any other Person or Persons, that possession of this Guaranty by the Lender
shall be conclusive evidence of due delivery hereof by such Guarantor and that
this Guaranty shall continue in full force and effect, both as to the
Obligations then existing and/or thereafter created, notwithstanding the release
of or extension of time to any other guarantor of the Obligations or any part
thereof.

 

3

 

 

Section 5.           Actions Not Required; Waiver. Each Guarantor hereby waives
any and all right to cause a marshalling of the assets of the Borrower or any
other action by any court or other Governmental Authority with respect thereto
or to cause the Lender to proceed against any security for the Obligations or
any other recourse that the Lender may have with respect thereto and further
waives any and all requirements that the Lender institute any action or
proceeding at law or in equity, or obtain any judgment, against the Borrower or
any other Person, or with respect to any collateral security for the
Obligations, as a condition precedent to making demand on or bringing an action
or obtaining and/or enforcing a judgment against such Guarantor upon this
Guaranty. To the extent permitted by law, each Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to guarantors
and agrees not to assert or take advantage of any such rights or remedies,
including, without limitation, any right provided the Nevada one-action rule, by
NRS 40.430 et seq., in effect from time to time. Each Guarantor further
acknowledges that time is of the essence with respect to such Guarantor’s
obligations under this Guaranty. Any remedy or right hereby granted that shall
be found to be unenforceable as to any Person or under any circumstance, for any
reason, shall in no way limit or prevent the enforcement of such remedy or right
as to any other Person or circumstance, nor shall such unenforceability limit or
prevent enforcement of any other remedy or right hereby granted.

 

Section 6.           Deferral of Subrogation. Until the Obligations have been
indefeasibly paid in full (other than inchoate indemnity obligations) and all
obligations of the Lender to extend credit accommodations to the Borrower have
expired or have been terminated, each Guarantor waives all rights of subrogation
to any of the rights of the Lender against the Borrower or any other Person
liable for payment of any of the Obligations or any collateral security or
guaranty or right of offset held by the Lender for the payment of the
Obligations, and such Guarantor waives all rights to seek any recourse to or
contribution or reimbursement from the Borrower or any other Person liable for
payment of any of the Obligations in respect of payments made by such Guarantor
hereunder.

 

Section 7.           Application of Payments. Any and all payments upon the
Obligations made by any Guarantor or by any other Person, and/or the proceeds of
any or all collateral or security for any of the Obligations, may be applied by
the Lender on such items of the Obligations as the Lender may elect to the
extent provided in the Credit Agreement or other Loan Documents; provided,
however, that, notwithstanding anything to the contrary set forth above,
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from the Borrower and the other
Guarantors to preserve the allocation to Obligations otherwise set forth above
in this Section.

 

Section 8.           Recovery of Payment. If any payment received by the Lender
and applied to the Obligations is subsequently set aside, recovered, rescinded
or required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Borrower or any other obligor),
the Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. References in this Guaranty to
amounts “irrevocably paid” or to “irrevocable payment” refer to payments that
cannot be set aside, recovered, rescinded or required to be returned for any
reason.

 

4

 

 

Section 9.           Borrower’s Financial Condition. Each Guarantor is familiar
with the financial condition of the Borrower, and each Guarantor has executed
and delivered this Guaranty based on such Guarantor’s own judgment and not in
reliance upon any statement or representation of the Lender. The Lender shall
have no obligation to provide any Guarantor with any advice whatsoever or to
inform any Guarantor at any time of the Lender’s actions, evaluations or
conclusions on the financial condition or any other matter concerning the
Borrower.

 

Section 10.           Remedies. All remedies afforded to the Lender by reason of
this Guaranty are separate and cumulative remedies and it is agreed that no one
of such remedies, whether or not exercised by the Lender, shall be deemed to be
in exclusion of any of the other remedies available to the Lender and no one of
such remedies shall in any way limit or prejudice any other legal or equitable
remedy that the Lender may have hereunder and with respect to the Obligations.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any rights and remedies available to the Lender.

 

Section 11.           Bankruptcy of the Borrower. Each Guarantor expressly
agrees that the liabilities and obligations of such Guarantor under this
Guaranty shall not in any way be impaired or otherwise affected by the
institution by or against the Borrower or any other Person (other than such
Guarantor) of any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or any other similar proceedings for relief under any
bankruptcy law or similar law for the relief of debtors and that any discharge
of any of the Obligations pursuant to any such bankruptcy or similar law or
other law shall not diminish, discharge or otherwise affect in any way the
obligations of such Guarantor under this Guaranty, and that upon the institution
of any of the above actions, such obligations shall be enforceable against such
Guarantor.

 

Section 12.           Costs and Expenses. The Guarantors jointly and severally
agree to pay or reimburse the Lender on demand for all reasonable and documented
fees and out-of-pocket expenses (including in each case all reasonable
documented fees and expenses of counsel of the Lender) incurred by the Lender
arising out of or in connection with the enforcement of this Guaranty against
the Guarantors or arising out of or in connection with any failure of any
Guarantor to fully and timely perform the obligations of such Guarantor
hereunder.

 

Section 13.           Waivers and Amendments. This Guaranty can be waived,
modified, amended, terminated or discharged only explicitly in a writing signed
by the Lender and the Guarantors. A waiver so signed shall be effective only in
the specific instance and for the specific purpose given.

 

5

 

 

Section 14.           Notices. Any notice or other communication to any party in
connection with this Guaranty shall be in writing and shall be sent by manual
delivery, facsimile or other electronic transmission, overnight courier or
United States mail (postage prepaid) addressed to such party at the address
specified on the signature page hereof, or at such other address as such party
shall have specified to the other party hereto in writing. All periods of notice
shall be measured from the date of delivery thereof if manually delivered, from
the date of sending thereof if sent by facsimile or other electronic
transmission, from the first business day after the date of sending if sent by
overnight courier, or from four days after the date of mailing if mailed.

 

Section 15.           Guarantor Acknowledgements. Each Guarantor hereby
acknowledges that (a) counsel has advised the Guarantors in the negotiation,
execution and delivery of this Guaranty, (b) the Lender has no fiduciary
relationship to the Guarantors, the relationship being solely that of obligor
and creditor, and (c) no joint venture exists between the Guarantors and the
Lender.

 

Section 16.           Representations and Warranties. Each Guarantor hereby
represents and warrants to the Lender that it is a corporation, limited
liability company, or limited partnership, as applicable, organized, validly
existing and in good standing under the laws of its state of organization or
formation, as applicable, and has the power, authority and the legal right to
own and operate its properties and to conduct the business in which it is
currently engaged. Each Guarantor further represents and warrants to the Lender
that:

 

16(a)      It has the power, authority and the legal right to execute and
deliver, and to perform its obligations under, this Guaranty and has taken all
necessary action required by its form of organization to authorize such
execution, delivery and performance.

 

16(b)      This Guaranty constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

16(c)      The execution, delivery and performance of this Guaranty will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority applicable to it, (ii) violate or contravene any provision of its
Constituent Documents, or (iii) except as disclosed in the Credit Agreement,
result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which it is a
party or by which it or any of its properties may be bound or result in the
creation of any lien thereunder except in each case of any such breach or
default under this clause (iii) as would not reasonably be expected to have a
Material Adverse Occurrence. It is not in default under or in violation of any
such law, statute, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation would reasonably be expected to cause a Material Adverse
Occurrence.

 

16(d)     No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any Governmental
Authority is required on its part to authorize, or is required in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, this Guaranty.

 

6

 

 

16(e)     There are no actions, suits or proceedings pending or, to its
knowledge, threatened against or affecting it or any of its properties before
any Governmental Authority that could reasonably be expected to cause a Material
Adverse Occurrence.

 

16(f)      It expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Lender may rely conclusively on the continuing
warranty, hereby made, that such Guarantor continues to be benefited by the
Lender’s extension of credit accommodations to the Borrower and the Lender shall
have no duty to inquire into or confirm the receipt of any such benefits, and
this Guaranty and the Loan Documents shall be effective and enforceable by the
Lender without regard to the receipt, nature or value of any such benefits.

 

16(g)     It is an “eligible contract participant” as defined in the Commodity
Exchange Act and such representation is deemed to be made as of the date of the
execution of this Guaranty and on each day that the Borrower enters into a swap
(within the meaning of Section 1(a)(47) of the Commodity Exchange Act).

 

Section 17.           Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by the Borrower and
each other Guarantor to honor all of its Obligations in respect of all Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 17 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 17, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 17 shall
remain in full force and effect until irrevocable payment in full of the
Obligations (other than any inchoate indemnity obligations that survive the
termination of the Credit Agreement and the other Loan Documents) and the
expiration of the obligations, if any, of the Lender to extend credit
accommodations to the Borrower. Each Qualified ECP Guarantor intends that this
Section 17 constitute, and this Section 17 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of the Borrower and each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Notwithstanding anything herein to the contrary, if a Guarantor or
a Swap Counterparty makes a written representation to the Lender in connection
with a Guaranty, a swap, or any master agreement governing a swap to the effect
that such Guarantor is or will be an “eligible contract participant” as defined
in the Commodity Exchange Act on the date the Guaranty becomes effective with
respect to such swap (this date shall be the date of the execution of the swap
if the corresponding Guaranty is then in effect, and otherwise it shall be the
date of execution and delivery of such Guaranty unless the Guaranty specifies a
subsequent effective date), and such representation proves to have been
incorrect when made or deemed to have been made, the Lender reserves all of its
contractual and other rights and remedies, at law or in equity, including (to
the extent permitted by applicable law) the right to claim, and pursue a
separate cause of action, for actual, out of pocket damages as a result of such
misrepresentation, provided that such Guarantor’s liability for such damages
shall not exceed the amount of the Excluded Swap Obligations with respect to
such swap.

 

7

 

 

Section 18.           Continuing Guaranty. This Guaranty shall (a) remain in
full force and effect until irrevocable payment in full of the Obligations
(other than inchoate indemnity obligations) and the expiration of the
obligations, if any, of the Lender to extend credit accommodations to the
Borrower, (b) be binding upon each Guarantor and its successors and assigns and
(c) inure to the benefit of, and be enforceable by, the Lender and its
successors, transferees, and assigns. Without limiting the generality of the
foregoing clause (c), the Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement to any other
Persons to the extent and in the manner provided in the Credit Agreement and may
similarly transfer all or any portion of its rights under this Guaranty to such
Persons.

 

Section 19.           Reaffirmation. Each Guarantor agrees that when so
reasonably requested by the Lender from time to time it will promptly execute
and deliver to the Lender a written reaffirmation of this Guaranty in such form
as the Lender may reasonably require.

 

Section 20.           Revocation. Notwithstanding any other provision hereof, a
Guarantor may revoke this Guaranty as to such Guarantor prospectively as to
future transactions by written notice to that effect actually received by the
Lender. No such revocation shall release, impair or affect in any manner any
liability hereunder with respect to Obligations created, contracted, assumed or
incurred prior to receipt by the Lender of written notice of revocation, or
Obligations created, contracted, assumed or incurred after receipt of such
notice pursuant to any contract entered into by the Lender prior to receipt of
such notice, or any renewals or extensions thereof, theretofore or thereafter
made, or any interest accrued or accruing on such Obligations, or all other
costs, expenses and reasonable attorneys’ fees arising from such Obligations.

 

Section 21.           Governing Law and Construction. THE VALIDITY, CONSTRUCTION
AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEVADA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Section 22.           Consent to Jurisdiction. EXCEPT AS SET FORTH IN SECTION
23, AT THE OPTION OF THE LENDER, THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL
COURT OR STATE COURT SITTING IN CLARK COUNTY, NEVADA; AND EACH OF THE PARTIES
HERETO CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT A GUARANTOR
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
GUARANTY, THE LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

 

8

 

 

Section 23.           Waiver of Jury Trial; Arbitration; Class Action Waiver.
This Section contains a jury waiver, arbitration clause, and a class action
waiver. READ IT CAREFULLY.

 

23(a)     Jury Trial Waiver. The Guarantor each waive their respective rights to
a trial before a jury in connection with any Dispute (as “Dispute” is
hereinafter defined), and Disputes shall be resolved by a judge sitting without
a jury. If a court determines that this provision is not enforceable for any
reason and at any time prior to trial of the Dispute, but not later than 30 days
after entry of the order determining this provision is unenforceable, any party
shall be entitled to move the court for an order compelling arbitration and
staying or dismissing such litigation pending arbitration (“Arbitration Order”).

 

23(b)     Arbitration. If a claim, dispute, or controversy arises with respect
to this Guaranty or the other Loan Documents, or any other agreement or business
relationship between the parties hereto whether or not related to the subject
matter of this Guaranty (all of the foregoing, a “Dispute”), and only if a jury
trial waiver is not permitted by applicable law or ruling by a court, either
party may require that the Dispute be resolved by binding arbitration before a
single arbitrator at the request of any party.  By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party.  If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator.  Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either party’s employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court.  If a third party is a party to
a Dispute, each party will consent to including the third party in the
arbitration proceeding for resolving the Dispute with the third party.  Venue
for the arbitration proceeding shall be at a location determined by mutual
agreement of the parties or, if no agreement, in Las Vegas, Nevada. 

 

9

 

 

After entry of an arbitration order, the non-moving party shall commence
arbitration.  The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration.  The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law;  (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute.  Filing of a petition for arbitration
shall not prevent any party from (i) seeking and obtaining from a court of
competent jurisdiction (notwithstanding ongoing arbitration) provisional or
ancillary remedies including but not limited to injunctive relief, property
preservation orders, foreclosure, eviction, attachment, replevin, garnishment,
and/or the appointment of a receiver, (ii) pursuing non-judicial foreclosure, or
(iii) availing itself of any self-help remedies such as setoff and
repossession.  The exercise of such rights shall not constitute a waiver of the
right to submit any Dispute to arbitration.

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators.  To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute.  A request for de
novo appeal must be filed with the arbitrator within 30 days following the date
of the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding.  On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator.  Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq.  This arbitration provision shall survive any termination, amendment, or
expiration of this Guaranty.  If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.

 

23(c)     Class Action Waiver. the GUARANTORS EACH waive the right to Litigate
in court or arbitrate any claim or Dispute as a class action, either as a member
of a class or as a representative, or to act as a private attorney general.

 

23(d)     Reliance.  Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Guaranty by, among other things, the mutual
waivers, agreements, and certifications in this Section.

 

10

 

 

Section 24.           Counterparts. This Guaranty may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 25.           General. All representations and warranties contained in
this Guaranty or in any other agreement between a Guarantor and the Lender shall
survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations. Captions in this Guaranty are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Guaranty as of the
date first above written.

 

  GAMING PARTNERS INTERNATIONAL USA, INC.         By:     Name:  Gregory S.
Gronau   Title:  President       GAMING PARTNERS INTERNATIONAL ASIA LIMITED    
    By:     Name:  Gregory S. Gronau   Title:  Director

 

Address for Guarantors:


Address for the Grantors:
Gaming Partners International Corporation

1700 South Industrial Road

Las Vegas, NV 89102

Fax: 702-598-2494


Gaming Partners International Asia Limited

 

Alameda Dr. Carlos D’ Assumpcao No. 180

Tong Nam Ah Central Comercio 19 Andar K,L,M,

Macau S.A.R.

 

F: +853 2872 2630

S-1

Guaranty

  

 

 

 

  Accepted and acknowledged by:       NEVADA STATE BANK,   as Lender       By:  
  Name: Jamie Gazza   Title: Vice President

 

Address for Lender:
750 E. Warm Springs Rd., 4th Floor

Las Vegas, NV 89119

Fax: (702) 914-4556

 

S-2

Guaranty

 



 

 